By Mr. Justice Thornton :
This is a writ of error from the judgment of the Circuit Court, in a case brought before it by certiorari from a justice of the peace. The amount in controversy being under *479twenty dollars, it was of course triable de novo by the court, upon its merits, without issue, according to the equity and justice of the case.
The record does not show the evidence upon which the judgment was rendered ; and we will presume that it autho-rised the result ; which was a judgment against the plaintiff in error carrying costs. The form of this judgment, though not technical, is in fact and substance, a judgment against the plaintiff in error as to the matter in controversy*
Let the judgment be affirmed.